FILED IN
                                                                      5th COURT OF APPEALS
                                                                          DALLAS, TEXAS
March 6, 2015                                                         3/6/2015 11:28:18 AM
                                                                            LISA MATZ
                                                                              Clerk
Lisa Matz
Clerk of the Court
Court of Appeals
Fifth District ofTexas at Dallas
600 Commerce Street, Suite 200
Dallas, Texas 75202

RE:    ESTATE OF DAVID ANTHONY TOARMINA, DECEASED
       Court of Appeals Number 05-15-00073-CV
       Trial Court Cause Number PR-13-2655-2

Dear Ms. Matz:

        I received a letter dated March 3, 2015, from the Court of Appeals that reporter's
record is overdue. I respectfully request a 30-day extension for completion of reporter's
record.
        Please let me know ifi can be of further assistance.

                                             Sincere}~




                                               ie R' era
                                              f
                                              1
                                                    al Court Reporter
                                                 11
                                             255t District Family Court
                                             214-653-6520